DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed with the written response received on June 29, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 2, 5 and 6 have been amended; claims 1 and 18-21 are canceled. Accordingly, claims 2-17 are pending in this application, with an action on the merits to follow.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant has amended claim 2 with a new negative limitation that is not recited in the Specification, as claimed—“the garment configured to be worn about a user's torso, and not about a user's thighs, buttocks, and groin” (emphasis added).  While the Specification discloses a lower body portion that is configured to be worn about these areas (see Para. 0023 in the as-originally-filed Specification), there is nothing in the Specification that prohibits the garment from being worn about these areas (i.e. “and not about a user’s thighs, buttocks, and groin”), as best as can be understood.
Claim Objections
Claims 2, 10, 11 and 16 are objected to because of the following informalities:  
Claim 2, line 3: Applicant’s amendment recites “the garment configured to be worn about a user's torso, and not about a user's thighs, buttocks, and groin”.  Since “a user” is positively referenced in the first instance, the subsequent references to the “user” should be made as “the user” (i.e. “the user’s thighs…”).
Similarly as above, claims 10, 11 and 16 refer to “a user”, which should instead refer to “the user”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 (and claims 3-17 at least due to dependency from independent claim 2) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 2 with a new negative limitation that is not recited in the Specification, as claimed—“the garment configured to be worn about a user's torso, and not about a user's thighs, buttocks, and groin” (emphasis added).  While the Specification discloses a lower body portion that is configured to be worn about these areas (see Para. 0023 in the as-originally-filed Specification), and Examiner acknowledges that this embodiment was not elected in response to the Restriction Requirement mailed on October 12, 2021, in favor of the embodiment without a lower body portion, there is nothing in the Specification that actually prohibits the garment from being worn about these areas (i.e. to meet the limitation “and not about a user’s thighs, buttocks, and groin”), as best as can be understood.  Accordingly, this limitation is deemed new matter.  Correction is required.  For purposes of examination, as long as the garment is capable of not being worn about the user’s thighs, buttocks and groin, then the garment of the prior art will be deemed to meet this intended use limitation.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 (and claims 3-17 at least due to dependency from independent claim 2) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, claim 2 has been amended to recite the garment configured to be worn about a user's torso, and not about a user's thighs, buttocks, and groin” (emphasis added).  It appears that this limitation may have been added for the purposes of overcoming the previously-applied Double Patenting rejection.  It is unclear, however, whether the functional limitation is intended to prohibit the garment from being capable of being worn about the user’s thighs, buttocks and groin, or that the garment merely be capable of not being worn over such areas, when interpreting in light of the Specification, which, as noted above, lacks any further clarification on the negative functional language.  Correction is required.  For purposes of examination, as long as the garment of the prior art is capable of being worn “about a user's torso, and not about a user's thighs, buttocks, and groin” (i.e. if the garment of the prior can physically be worn in some manner that would not be “about” the thighs, buttocks and groin) then the garment of the prior art will be deemed to meet this negative functional limitation, as best as can be understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-8, 10, 11, 13 and 14, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mahoney (USPN 2,079,220).
Regarding independent claim 2, Mahoney discloses an athletic article of clothing (coat #1; Examiner notes that the adjective “athletic” does not impart any inherent distinguishing structure for the clothing article type of the claimed invention) comprising: a garment (coat #1 itself is a garment) comprising a front portion and a rear portion (the unshown front of the coat (Fig. 6) is a front portion; rear side of the coat (shown in Fig. 6) is a rear portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the garment configured to be worn about a user's torso, and not about a user's thighs, buttocks, and groin (the garment is a coat, so it is capable of being worn about a hypothetical user’s torso and capable of not being worn about the hypothetical user’s thighs, buttocks and groin (see the 35 U.S.C. 112, First and Second Paragraph rejections above regarding the interpretation of this language); Examiner notes that the emphasized/italicized intended use language does not further structurally define the product claim in any patentably-distinguishing sense); and a pocket positioned adjacent an outside surface of the garment (bag #10 is a pocket that is positioned “adjacent” an outside surface of the coat #1 in Fig. 6; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); i.e. all components of the coat are adjacent one another to some degree, absent further distinguishing limitations in the claim), the pocket comprising a secured portion and a hanging portion (the pocket has a portion that is secured to the garment and a portion that is a hanging portion (Fig. 5); the boundary that divides portions of a unitary element (i.e. the pocket) are arbitrary, absent further distinguishing language in the claim; see annotated Figs. 5 and 6 of Mahoney below, which show just one example of where the secured and hanging portions’ relative boundaries may be located), wherein the secured portion is secured to the garment (as noted above, there is an arbitrary secured “portion” of the bag #10 (i.e. pocket); see annotated Figs. 5-6 below, wherein the identified secured portion is, in fact, secured to the garment (coat #1)), and the hanging portion is not directly secured to the garment (as noted above, there is an arbitrary hanging portion that is not directly secured to the garment; Page 1, Col. 2, Lines 39-41 state that the bag #10 is suspended from the top of the back by the zipper #11), wherein the hanging portion forms a space between the pocket and the rear portion of the garment (Page 1, Col. 2, Lines 39-41 state that the bag #10 is suspended from the top of the back by the zipper #11, wherein the remainder of the bag #10 that is beneath the zipper has a space between the bag and the rear of the coat).

    PNG
    media_image1.png
    607
    655
    media_image1.png
    Greyscale

Regarding claim 3, Mahoney discloses that the secured portion of the pocket is further secured to a seam between the front portion and the rear portion of the garment (various unlabeled seams are shown in Figs. 4-7 of Mahoney, wherein the seams are among the front and rear portions of the coat; Examiner notes that the term "between" is very broad and has a definition of "among" (Defn. No. 5 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via TheFreeDictionary.com); since the secured portion is secured to the rest of the garment, the secured portion is thereby secured to all seams of the garment, at least through intermediate structure, if not directly secured to those seams).
Regarding claim 4, Mahoney discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of bag #10 (i.e. pocket), and the identified secured portion defines a second portion of the vertical height of the bag #10), and wherein a ratio of the first portion to the second portion is at least 1:1 and less than or equal to 4:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion); Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claims 5 and 6, Mahoney discloses that the ratio of the first portion to the second portion is at least [2:1 (claim 5) / 3:1 (claim 6)] (as explained above, the ratio is 3:1, as identified, which is “at least 2 to 1” and “at least 3 to 1”, as recited in claims 5 and 6, respectively) and less than or equal to 4:1 (as addressed in the rejection of claim 4 above).
Regarding claim 7, Mahoney discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of bag #10 (i.e. pocket), and the identified secured portion defines a second portion of the vertical height of the bag #10), and wherein a ratio of the first portion to the second portion is at least 2:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 2 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 8, Mahoney discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of bag #10 (i.e. pocket), and the identified secured portion defines a second portion of the vertical height of the bag #10), and wherein a ratio of the first portion to the second portion is at least 3:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 3 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 10, Mahoney discloses that a bottom edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Fig. 6 of Mahoney, wherein the bottom edge of the bag #10 is horizontal, which is at least “substantially horizontal”; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Regarding claim 11, Mahoney discloses that a top edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Fig. 6 of Mahoney, wherein the top edge of the bag #10 is horizontal, which is at least “substantially horizontal”; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Regarding claim 13, Mahoney discloses that the pocket comprises a forward portion and a back portion (Fig. 7 shows that the pocket has a forward portion, generally coplanar with the zipper component #12; Fig. 7 shows that the pocket has a back portion, generally identified with the reference numeral #10 in the figure), the forward portion of the pocket being positioned between the back portion of the pocket and the rear portion of the garment (since zipper component #12 is designed to couple with zipper #11 on the rear of the coat #1, the aforementioned forward portion of the bag #10 is positioned between the aforementioned back portion and the rear portion of the coat #1; Fig. 5 shows a view wherein the back portion of the pocket is disposed exteriorly from the forward portion of the bag, which is between the back portion of the bag and the rear portion of the coat #1).
Regarding claim 14, Mahoney discloses that the forward portion of the pocket comprises a forward left edge and a forward right edge, and the back portion of the pocket comprises a back left edge and a back right edge (see annotated Fig. 7 below, which identifies such edges of the pocket’s forward and back portions), wherein the back left edge is secured to the forward left edge, and the back right edge is secured to the forward right edge (see annotated Fig. 7 below), and wherein at least a portion of the forward left edge and at least a portion of the forward right edge are secured to the garment (at least a top part of each of the forward left and forward right edges is secured to the garment via the zipper component #12, which fastens to zipper component #11 on the rear side of the garment).

    PNG
    media_image2.png
    431
    523
    media_image2.png
    Greyscale

Claims 2-11 and 13, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Puco et al. (hereinafter “Puco”) (USPN 5,909,802).
Regarding independent claim 2, Puco discloses an athletic article of clothing (vest portion #11 is an article of clothing; Examiner notes that the adjective “athletic” does not impart any inherent distinguishing structure for the clothing article type of the claimed invention) comprising: a garment (vest #11 itself is a garment) comprising a front portion (shown in Fig. 2A; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and a rear portion (shown in Fig. 2B; exploded rear view is shown in Fig. 3), the garment configured to be worn about a user's torso, and not about a user's thighs, buttocks, and groin (the garment is a vest, so it is capable of being worn about a hypothetical user’s torso and capable of not being worn about the hypothetical user’s thighs, buttocks and groin (see the 35 U.S.C. 112, First and Second Paragraph rejections above regarding the interpretation of this language); Examiner notes that the emphasized/italicized intended use language does not further structurally define the product claim in any patentably-distinguishing sense); and a pocket (holders #100 are pockets) positioned adjacent an outside surface of the garment (see Fig. 1; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the pocket comprising a secured portion and a hanging portion (see annotated partial view of Fig. 3 below, which identifies one exemplary set of boundaries of the secured and hanging portions of the pocket #100), wherein the secured portion is secured to the garment (secured portion is secured to the garment via unlabeled horizontal strap generally located between reference numerals 57 and 16 in the annotated Fig. 3 below, wherein the top of the vertical strap on the pocket #100 hangs onto the horizontal strap), and the hanging portion is not directly secured to the garment (the identified hanging portion is not directly secured to the garment, since the secured portion (identified) is what allows the pocket to hang down off of the horizontal strap on the rear of the vest garment), wherein the hanging portion forms a space between the pocket and the rear portion of the garment (a space exists between the pocket and the vest’s rear portion, since there is no direct securement therebetween for the hanging portion of the pocket).

    PNG
    media_image3.png
    725
    801
    media_image3.png
    Greyscale

Regarding claim 3, Puco discloses that the secured portion of the pocket is further secured to a seam between the front portion and the rear portion of the garment (various unlabeled seams are shown in Fig 3 of Puco (Abstract of Puco references how panels of the vest garment are sewn together, wherein “sewn” indicates the presence of seams between such panels), wherein the seams are among the front and rear portions of the vest; Examiner notes that the term "between" is very broad and has a definition of "among" (Defn. No. 5 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via TheFreeDictionary.com); since the secured portion is secured to the rest of the garment, the secured portion is thereby secured to all seams of the garment, at least through intermediate structure, if not directly secured to those seams).
Regarding claim 4, Puco discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated partial Fig. 3 above, the identified hanging portion defines a first portion of a vertical height of the pocket #100, and the identified secured portion defines a second portion of the vertical height of the pocket #100), and wherein a ratio of the first portion to the second portion is at least 1:1 and less than or equal to 4:1 (as identified in annotated partial Fig. 3 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion); Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claims 5 and 6, Puco discloses that the ratio of the first portion to the second portion is at least [2:1 (claim 5) / 3:1 (claim 6)] (as explained above, the ratio is 3:1, as identified, which is “at least 2 to 1” and “at least 3 to 1”, as recited in claims 5 and 6, respectively) and less than or equal to 4:1 (as addressed in the rejection of claim 4 above).
Regarding claim 7, Puco discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated partial Fig. 3 above, the identified hanging portion defines a first portion of a vertical height of pocket #100, and the identified secured portion defines a second portion of the vertical height of the pocket #100), and wherein a ratio of the first portion to the second portion is at least 2:1 (as identified in annotated partial Fig. 3 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 2 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 8, Puco discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated partial Fig. 3 above, the identified hanging portion defines a first portion of a vertical height of pocket #100, and the identified secured portion defines a second portion of the vertical height of the pocket #100), and wherein a ratio of the first portion to the second portion is at least 3:1 (as identified in partial Fig. 3 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 3 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 9, Puco discloses that the garment does not comprise any sleeves (the vest garment #11 is sleeveless).
Regarding claim 10, Puco discloses that a bottom edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Figs. 1, 3 and 4 of Puco, wherein the bottom edge of the pocket #100 is at least “substantially” horizontal; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Regarding claim 11, Puco discloses that a top edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Figs. 1, 3 and 4 of Puco, wherein the top edge of the pocket #100 is horizontal, which is at least “substantially horizontal”; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Regarding claim 13, Puco discloses that the pocket comprises a forward portion and a back portion, the forward portion of the pocket being positioned between the back portion of the pocket and the rear portion of the garment (the pocket #100 has a forward portion and a back portion, generally defined by a bisecting axis parallel to the identified dashed lines in annotated partial Fig. 3 above, wherein the axis extends through the middle of the pocket #100; the forward portion is shown to have the vertical strap, and the back portion is the opposite side, configured to face away from the vest, when attached thereto; when attached, the forward portion is between the rear portion of the vest and the back portion of the pocket).
Claims 2-11, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sica (USPN 4,079,871).
Regarding independent claim 2, Sica discloses an athletic article of clothing (belt-type garment #10 for use when playing tennis; Examiner notes that the adjective “athletic” does not impart any inherent distinguishing structure for the clothing article type of the claimed invention) comprising: a garment (belt portion #12 is a garment) comprising a front portion (see Fig. 2, wherein the front portion is the portion that extends with the hook #16 and loop #15 strips to be positioned in front of the user, when worn; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and a rear portion (rear portion is shown in Fig. 2), the garment configured to be worn about a user's torso, and not about a user's thighs, buttocks, and groin (the garment is a belt, so it is capable of being worn about a hypothetical user’s torso and capable of not being worn about the hypothetical user’s thighs, buttocks and groin (see the 35 U.S.C. 112, First and Second Paragraph rejections above regarding the interpretation of this language); Examiner notes that the emphasized/italicized intended use language does not further structurally define the product claim in any patentably-distinguishing sense); and a pocket (pocket portion #20) positioned adjacent an outside surface of the garment (see Figs. 1 and 2; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the pocket comprising a secured portion and a hanging portion (see annotated Figs. 5-6 below, which identify secured and hanging portions of the pocket; Examiner notes that other boundaries could be drawn to meet the limitations of the portions inasmuch as they have been defined in the claim), wherein the secured portion is secured to the garment (via stitching #22, see annotated Figs. 5-6 below), and the hanging portion is not directly secured to the garment (Fig. 6 provides evidence that the only location of direct securement between the pocket and the belt #12 is at the location of #22, since pocket rear section #20’’ is illustrated to be loosely away from the belt #12, and is therefore not “directly” secured to the belt), wherein the hanging portion forms a space between the pocket and the rear portion of the garment (see the space previously alluded to in Fig. 6, which exists between the hanging portion defined by #20’’ and the rear surface #12’’ of the belt #12).

    PNG
    media_image4.png
    370
    722
    media_image4.png
    Greyscale

Regarding claim 3, Sica discloses that the secured portion of the pocket is further secured to a seam between the front portion and the rear portion of the garment (there are seams throughout the belt garment #12, including at #22 and at #26, wherein the seams are among the front and rear portions of the belt; Examiner notes that the term "between" is very broad and has a definition of "among" (Defn. No. 5 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via TheFreeDictionary.com); since the secured portion is secured to the rest of the garment, the secured portion is thereby secured to all seams of the garment, at least through intermediate structure, if not directly secured to those seams).
Regarding claim 4, Sica discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of the pocket #20, and the identified secured portion defines a second portion of the vertical height of the pocket #20), and wherein a ratio of the first portion to the second portion is at least 1:1 and less than or equal to 4:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion); Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claims 5 and 6, Sica discloses that the ratio of the first portion to the second portion is at least [2:1 (claim 5) / 3:1 (claim 6)] (as explained above, the ratio is 3:1, as identified, which is “at least 2 to 1” and “at least 3 to 1”, as recited in claims 5 and 6, respectively) and less than or equal to 4:1 (as addressed in the rejection of claim 4 above).
Regarding claim 7, Sica discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of pocket #20, and the identified secured portion defines a second portion of the vertical height of the pocket #20), and wherein a ratio of the first portion to the second portion is at least 2:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 2 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 8, Sica discloses that the hanging portion of the pocket comprises a first portion of a vertical height of the pocket, wherein the secured portion comprises a second portion of the vertical height of the pocket (as depicted in annotated Figs. 5-6 above, the identified hanging portion defines a first portion of a vertical height of pocket #20, and the identified secured portion defines a second portion of the vertical height of the pocket #20), and wherein a ratio of the first portion to the second portion is at least 3:1 (as identified in annotated Figs. 5-6 above, the ratio is 3:1 of the first portion’s height (i.e. hanging portion) to the second portion’s height (i.e. secured portion), wherein 3:1 is “at least 3 to 1”, as recited in the claim; Examiner notes that the identified boundaries are exemplary only and could potentially be identified at other locations and still meet the limitations of the claim, absent further distinguishing language in the claim).
Regarding claim 9, Sica discloses that the garment does not comprise any sleeves (the belt has no sleeves).
Regarding claim 10, Sica discloses that a bottom edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Fig. 3 of Sica, wherein the bottom edge of the pocket is at least “substantially horizontal”; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Regarding claim 11, Sica discloses that a top edge of the pocket is substantially horizontal when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (see Fig. 3 of Sica, wherein the top edge of the pocket #20 is at least “substantially horizontal”; Examiner notes that a perfectly horizontal alignment is not required, giving importance to the broadening term “substantially”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sica as applied to claim 2 above, and further in view of Rabinowicz et al. (hereinafter “Rabinowicz”) (USPN 6,993,940).
Regarding claim 12, Sica teaches all the limitations of claim 2, as set forth above, but is silent to the pocket comprising a plurality of sub-pockets.
Rabinowicz teaches a tennis garment with a rear pocket for storage of tennis balls, wherein the pocket includes two sub-pockets #26.
Sica and Rabinowicz teach analogous inventions in the field of tennis ball-storage garments.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have divided the pocket #20 of Sica into several sub-pockets that each can storage a separate tennis ball, as taught by Rabinowicz (Figs. 1 and 10), wherein an added benefit would allow the tennis balls (if fewer than the 4 depicted in Sica are housed therewithin) to be held securely in place in their own individual sub-pocket, rather than move around within the single elongated pocket of Sica during active play.
Claims 15-17, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahoney as applied to claims 2 and 13 above, and further in view of Cohlman (USPN 352,297).
Regarding claims 15-17, Mahoney teaches all the limitations of claims 2 and 13, as set forth above, but does not teach that the pocket comprises a plurality of sub-pockets separated by sub-pocket stitching securing the back portion of the pocket to the forward portion of the pocket (claim 15), wherein the plurality of sub-pockets comprises a center sub-pocket, a left sub-pocket, and a right sub-pocket, wherein the center sub-pocket is at least partially defined by sub-pocket stitching that is substantially linear and extends substantially vertically when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (claim 16), wherein the sub-pocket stitching that at least partially defines the center sub-pocket spans a height of the pocket (claim 17).
Cohlman teaches a garment with a rear-positioned set of three tall pockets #a (Fig. 3 of Cohlman) that are separated from one another by stitching (Lines 45-50 of Cohlman), the stitching extending the entire height of the pockets (Fig. 3 of Cohlman).
Mahoney and Cohlman teach analogous inventions in the field of garments with rear pockets.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have divided the overall bag #10 of Mahoney into a system of three sub-compartments via vertically-aligned stitching (as taught by Cohlman) in order to provide the user with capability to organize various items in the bag into the distinct compartments, as is known in the art.  As a result of the modification, the modified device of Mahoney (i.e. Mahoney in view of Cohlman, as explained above) would be disclosed such that the pocket comprises a plurality of sub-pockets separated by sub-pocket stitching securing the back portion of the pocket to the forward portion of the pocket (claim 15) (via the added vertical lines of stitching into Mahoney from Cohlman, which divide the bag into three sub-pockets that further secure the back portion of the bag (i.e. pocket) to the forward portion of the bag), wherein the plurality of sub-pockets comprises a center sub-pocket, a left sub-pocket, and a right sub-pocket (since there would be three, as taught by Cohlman Fig. 3 and incorporated into Mahoney, there would be a left, a right and a center sub-pocket), wherein the center sub-pocket is at least partially defined by sub-pocket stitching that is substantially linear and extends substantially vertically when the athletic article of clothing is oriented as the athletic article of clothing would be worn by a user standing in an upright position (claim 16) (the added stitching lines at least partially define the incorporated sub-pockets within the overall bag (i.e. overall pocket)), wherein the sub-pocket stitching that at least partially defines the center sub-pocket spans a height of the pocket (claim 17) (as shown in Fig. 3 of Cohlman, the stitching lines span the height of the overall pocket and sub-pockets, which would be incorporated into Mahoney, as modified).
Response to Arguments
Applicant's arguments filed June 29, 2022, with respect to the prior art rejections under 35 U.S.C. 102(b) and 35 U.S.C. 103(a), have been fully considered but they are not persuasive.  Examiner notes that the amendment has overcome the previously-applied Double-Patenting rejection and the Drawing objection.
Regarding the prior art rejections, Applicant merely argues that “the Office Action does not establish that the art of record discloses or suggests, among other things, 'a garment comprising a front portion and a rear portion, the garment configured to be worn about a user's torso, and not about a user's thighs, buttocks, and groin; and a pocket positioned adjacent an outside surface of the garment, the pocket comprising a secured portion and a hanging portion, wherein the secured portion is secured to the garment, and the hanging portion is not directly secured to the garment, wherein the hanging portion forms a space between the pocket and the rear portion of the garment,' as recited in amended Claim 2.”  Applicant provides no actual arguments that are directed to the structure of the prior art and how said prior art’s structure allegedly does not disclose equivalent structure of the claims.  Therefore, no specific arguments are made to which any rebuttal can be provided by Examiner.  Since the previous Office Action specifically identified how the prior art met the claimed structure, and since the present Office Action also specifically identifies how the prior art meets the claimed structure, the rejections are deemed proper and are maintained.  The ground(s) of rejection has been updated to address the claim language, as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732